Exhibit 10.1



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.



First Amendment to

Network Build and Maintenance Agreement

Between

Commnet Wireless, LLC and

AT&T Mobility LLC



This First Amendment to Network Build and Maintenance Agreement (the “First
Amendment”) is entered into as of the 6th day of August, 2020 and effective as
of the 1st day of July, 2020 (the “First Amendment Effective Date”), by and
between Commnet Wireless, LLC,  a Delaware limited liability company on behalf
of itself and its Affiliates (hereinafter referred to as “Vendor”), and AT&T
Mobility LLC, a Delaware limited liability company on behalf of itself and its
Affiliates (“AT&T”), each of which may be referred to in the singular as a
“Party” or in the plural as the “Parties.”



Recitals



WHEREAS, the Parties entered into that certain Network Build and Maintenance
Agreement dated as of the 31st day of July, 2019 (the “NBMA”) pursuant to which
Vendor has agreed to build, install and deploy a RAN at certain Cell Sites for
AT&T as described in Addendum 1: Network Build and Structured Payments attached
thereto (the “Build Addendum”) and to provide ongoing maintenance of such RAN as
described in Addendum 2: Maintenance Addendum attached thereto (the “Maintenance
Addendum” and, together with the NBMA, the Build Addendum and all other
addendums, schedules, amendments and modifications thereto, the “Agreement”);



WHEREAS, the Parties now desire to amend the Agreement in accordance with the
terms set forth in this First Amendment to amend certain provisions of the Build
Addendum.



NOW THEREFORE, in consideration of these covenants, and for good and valuable
consideration, and intending to be legally bound, the Parties agree as follows:



1.         Capitalized Terms.

All capitalized terms used herein shall have the same meaning ascribed to them
in the Agreement, unless otherwise expressly defined in this First Amendment.



2.         Amendment to the Agreement.  As of the First Amendment Effective
Date, the Agreement is hereby amended and modified as follows:



A.  Section 3.3: Anticipated and Actual Delays in Delivery and Performance.
Section 3.3: Anticipated and Actual Delays in Delivery and Performance is hereby
amended by deleting Section 3.3(b)(i) in its entirety and replacing it with the
following:



“(i) terminate its obligations solely with respect to each Cell Site affected by
or related to such Permitting Delay under this Agreement and exercise any of the
Termination Remedies set forth in the Build Addendum, without liability to
Vendor; provided that AT&T shall pay to Vendor, an amount equal to the
demonstrated costs incurred by Vendor for any Work completed (in accordance with
applicable Specifications and





--------------------------------------------------------------------------------

requirements) to the extent such Work is transferred to AT&T as of the effective
time of termination of the applicable terminated Cell Site, which amount shall
not exceed $[***];”



B.  Section 3.12: Force Majeure. Section 3.12: Force Majeure is hereby amended
by deleting Section 3.12(b)(i) in its entirety and replacing it with the
following:



“(i) terminate its obligations with respect to each Cell Site affected by or
related to such Force Majeure Event under this Agreement and exercise any of the
Termination Remedies set forth in the Build Addendum, in each case without
liability to Vendor; provided that AT&T shall pay to Vendor, an amount equal to
demonstrated costs incurred by Vendor for any Work completed (in accordance with
applicable Specifications and requirements) to the extent such Work is
transferable to and usable by AT&T as of the effective time of termination of
the applicable terminated Cell Site, which amount shall not exceed $[***]; or”



C.  Build Addendum: Section 16: Termination Events; Remedies.



1.    Section 16: Termination Events; Remedies, of the Build Addendum, is hereby
amended by deleting Sections 16(a)(iii) and (iv) in their entirety and replacing
them with the following:



“(a)(iii)  Vendor fails to obtain Location Acceptance of a Cell Site on or
before the Phase Completion Date for such Cell Site set forth in Schedule 4 and
does not cure such failure to obtain Location Acceptance within ninety (90) days
from the applicable Phase Completion Date but in no event shall such cure period
extend beyond [***], subject to the provisions in the Agreement pertaining to
any Excusable Delay; or

(a)(iv) A Cell Site has not reached Location Acceptance by [***] for any reason
other than as caused by an Excusable Delay.”



2.    Section 16: Termination Events; Remedies, to the Build Addendum, is hereby
amended by deleting Section 16(b)(iii) in its entirety and replacing it with the
following:



“(b)(iii) require Vendor to sell or transfer all of the Vendor Provided
Equipment ordered by Vendor for construction of the Cell Site together with any
Work completed (in accordance with applicable Specifications and requirements)
in connection with the Cell Site through the date of termination to the extent
such Work is transferable to and usable by AT&T at a purchase price equal to
Vendor’s reasonable and demonstrated costs for such Work (including its
documented procurement costs for such Vendor Provided Equipment without any
margin or mark-up by Vendor); provided, however, that in no event shall AT&T be
required to pay in excess of $[***] for any such Vendor Provided Equipment and
Work completed by Vendor prior to the date of termination; and/or”



3.    Section 16: Termination Events; Remedies, to the Build Addendum, is hereby
amended by deleting Section 16(c) in its entirety and replacing it with the
following:



“(c) Right to Complete Work.



Upon the occurrence of any Termination Event (or any other termination right of
AT&T under the Agreement other than as set forth in Section 17



2

--------------------------------------------------------------------------------

hereof), prior to exercising any Termination Remedies, AT&T shall have the right
to take over the Work with respect to all impacted Cell Sites, including any or
all Material, Services or Deliverables, and complete the Work under this
Agreement (or engage a third party to complete the Work) without prejudice to
any other right or remedy it may have, upon forty-eight hours (48) written
notice to Vendor. In the event that AT&T completes the Work and does not
exercise its right to terminate this Build Addendum with respect to such
impacted Cell Sites, Vendor shall reimburse AT&T for AT&T’s reasonable and
documented costs and expenses to complete any portion of the Work, which may be
offset in accordance with Section 3.22 of the Agreement; provided, however, that
in no event shall Vendor be required to reimburse AT&T for an amount in excess
of (A) $[***]. Upon completion of the Work, reimbursement of such amounts in
accordance with this Section 16(c) and satisfaction of the other requirements
set forth in Section 9 hereof, the Parties agree that Location Acceptance shall
occur with respect to such Cell Site(s). The completion of any portion of the
Work by AT&T (or its third party contractor) shall not terminate any other
obligation of the Parties under the Agreement or impact any of AT&T’s rights or
remedies with respect thereto; provided, however, that Vendor makes no
warranties with respect to any portion of the Work completed by AT&T or its
third party contractors.”



D. Build Addendum: Section 17: Additional Termination Rights. Section 17:
Additional Termination Rights, of the Build Addendum is hereby amended by
deleting Section 17(b) in its entirety and replacing it with the following:



“(b) Termination due to Excusable Delay.  In the event that a Cell Site never
reaches Location Acceptance due to an Excusable Delay (other than a Force
Majeure Event or Permitting Delay), then on or after [***], either Party may
remove such Cell Site from the Build Out Plan and terminate this Build Addendum
with respect to such Cell Site; provided, however, that Vendor shall only be
able to exercise the termination right set forth in this Section 17(b) if Vendor
is not otherwise in breach of the Agreement or this Build Addendum with respect
to such Cell Site. Upon such termination, Vendor shall sell or transfer all of
the Vendor Provided Equipment ordered by Vendor for construction of the Cell
Site together with any Work completed (in accordance with applicable
Specifications and requirements) in connection with the Cell Site through the
date of termination to AT&T at a purchase price equal to Vendor’s reasonable and
demonstrated costs for such Work (including its documented procurement costs for
such Vendor Provided Equipment without any margin or mark-up by Vendor);
provided, however, that in no event shall AT&T be required to pay in excess of
$[***] for any such Vendor Provided Equipment and Work completed by Vendor prior
to the date of termination. In addition to the foregoing, at AT&T’s sole
election upon such termination, either (i) Vendor shall assign the tower lease
for such Cell Site to AT&T in the case of any Third Party Cell Site or require
Vendor to enter into a Site License with AT&T pursuant to the Master License
Agreement in the case of any Vendor Cell Site and assign to AT&T any subcontract
entered into by Vendor to provide any portion of the backhaul at such Cell Site
pursuant to the Transport Agreement or (ii) AT&T shall reimburse Vendor for all
of Vendor’s reasonable and demonstrated costs, if any, up to an aggregate amount
equal to $[***] per Cell Site, to terminate (A) in the case of a Third Party
Cell Site, the Tower Lease entered into by Vendor in accordance with



3

--------------------------------------------------------------------------------

the terms of this Agreement but only to the extent that such Tower Lease is
solely for the location of the AT&T Provided Equipment, Vendor Provided
Equipment and other Material contemplated herein, and (B) any subcontract
entered into by Vendor to provide any portion of the backhaul at such Cell Site
pursuant to the Transport Agreement. To the extent that AT&T elects to assume
the Tower Lease or transport contract and/or enter into a Site License with
respect to a Cell Site, then upon completion of such Cell Site, AT&T may elect
to include such Cell Site in the Maintenance Addendum and the Agreement and
Maintenance Addendum shall not terminate with respect to such Cell Site. To the
extent AT&T elects to reimburse Vendor for the costs described in subsection
(ii) of the preceding sentence, then AT&T shall pay such amounts within sixty
(60) days of receipt of an invoice from Vendor for such costs and expenses. In
the event that either Party exercises the termination right set forth in this
Section 17(b), the Parties agree that Location Acceptance shall not occur with
respect to such Cell Site and AT&T shall have no obligation to make the
Structured Payments for such Cell Site.”



E.  Build Addendum: Schedule 1: Cell Sites.  Schedule 1: Cell Sites, attached to
the Build Addendum, shall be deleted in its entirety and replaced by a new
Schedule 1: Cell Sites, that is attached hereto as Attachment A.



F.  Build Addendum: Schedule 3: Structured Payments.  Schedule 3: Structured
Payments, attached to the Build Addendum, shall be modified by deleting the
first full paragraph under the title, “Payments will be structured as follows,”
and replacing it with the following.



“Payments will be structured as follows.

Upon Location Acceptance and receipt of an invoice compliant with Section 3.19
of the Agreement, AT&T will be responsible for remitting to Vendor a total
amount per Cell Site of $[***], which will be payable in [***] equal payments of
$[***] and includes an interest charge of [***]% (the “Cell Site Structured
Payments”).



G.   Build Addendum: Schedule 4: Build Out Plan.   Schedule 4: Build Out Plan,
attached to the Build Addendum, shall be modified by deleting the table and
paragraph directly below the first paragraph and replacing it with the
following:



Cell Sites:[***]



All Cell Sites in the Build Out Plan shall be completed in accordance with the
completion requirements set forth in the Milestones pursuant to Schedule 5 and,
in any event, all Cell Sites must be completed and launched into Commercial
Service no later than [***] (which date shall be absolute with no applicable
cure period beyond such date except in connection with a Force Majeure Event or
Excusable Delay which shall be governed by the applicable terms of the
Agreement.”



H.   Schedule 4: Build Out Plan to the Build Addendum. Schedule 4: Build Out
Plan, attached to the Build Addendum, shall be modified by adding the following
language to the end of the second full paragraph (after the bullet point list)
under the title, LTE Network Build Out Specifications:



“As of the First Amendment Effective Date, AT&T has approved additional sectors
on Cell Sites identified in Attachment B: Sector Adds, attached hereto. The
Parties agree that any request by AT&T for additional new sectors will be made
by AT&T submitting



4

--------------------------------------------------------------------------------

a Change Order in accordance with the Change Management Plan at such additional
cost and revised schedule as the Parties may agree.”



I.    Schedule 5: Milestones to the Build Addendum. Schedule 5: Milestones,
attached to the Build Addendum, shall be modified by deleting the table
immediately under the title, “Section 5: Milestones” and replacing it with the
following.



Schedule 5: Milestones

[***]



3.         Effect; Conflicts.

Except to the extent expressly amended by this First Amendment, the Agreement is
hereby ratified and confirmed in all respects and no other Article, Section,
term or provision of the Agreement shall be deemed modified or changed in any
respect by the terms of this First Amendment.  The Agreement is hereby amended
so that any reference therein shall mean a reference to the Agreement as amended
by this First Amendment.



4.         Counterparts.

This First Amendment may be executed in multiple counterparts, each of which
when so executed shall be deemed to constitute an original, but all of which
together shall constitute only one document.  Original signatures transmitted
and received via facsimile or other electronic transmission of a scanned
document (e.g., pdf or similar format) are true and valid signatures for all
purposes hereunder and shall bind the Parties to the same extent as that of
original signatures.



[Signature Pages Follows]





5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this First Amendment as of the First Amendment
Effective Date.



VENDOR:







Commnet Wireless, LLC







By:

/s/ Roderick Nelson



Name:

Roderick Nelson



Title:

Chief Executive Officer







AT&T:







AT&T Mobility LLC



By:

AT&T Services, Inc., its Authorized Representative









By:

/s/ Suzanne Hellwig



Name:

S. Hellwig



Title:

AVP, Global Connections

































[Signature Page to First Amendment to Network Build and Maintenance Agreement]

6

--------------------------------------------------------------------------------